Kerwin, J.
1. It is contended that the court erred in dissolving the bonds of matrimony at the request of the guilty party and against the protest of the plaintiff. The record shows that the judgment was entered by consent of the attorneys for the plaintiff.
The evidence is ample to support the finding that the defendant was guilty of cruel and inhuman treatment and the findings fully support the judgment. The mere fact that the prayer of the complaint asked for a limited divorce did not preclude the court from granting a divorce from the bonds of matrimony when the proof warranted such judgment. Sec. 2358, Stats.; Dutcher v. Dutcher, 39 Wis. 651.
Moreover, the consent of the plaintiff’s attorneys to the rendition of the judgment is binding upon plaintiff and' the prayer of the complaint may be treated amended accordingly. Beem v. Kimberly, 72 Wis. 343, 39 N. W. 542; Lowe v. Ring, 115 Wis. 575, 92 N. W. 238; Ill. S. Co. v. Warras, 141 Wis. 119, 123 N. W. 656; 4 Cyc. 935.
2. It is further argued by counsel for appellant that the court erred in the division of property. The findings set out in the statement of facts are supported by the evidence. The title to the real estate divided was in the plaintiff, having been placed there by defendant when in poor health. But the court had power under the statute to divide the property, the title to which was in the plaintiff. Sec. 2364, Stats. This statute provides in part that “the court may finally di*187vide and distribute tbe estate, both real and personal, of the husband and so much of the estate of the wife as shall have been derived from the husband. . . .”
But it is insisted that in view of the fault of the defendant and the circumstances of the case the plaintiff should have been awarded a larger portion of the estate. The value of the property at the time of trial was $8,050, which included $350 of plaintiff’s separate estate. The plaintiff was awarded $2,GOO and $350, amount of her separate estate. We cannot say that the court erred in this division. Edleman v. Edleman, 125 Wis. 270, 104 N. W. 56; Roelke v. Roelke, 103 Wis. 204, 78 N. W. 923; Lindenmann v. Lindenmann, 118 Wis. 175, 95 N. W. 96; Von Trott v. Von Trott, 118 Wis. 29, 94 N. W. 798.
3. After decision of the case and before judgment the plaintiff moved for a modification of the decision and to be permitted to produce further evidence. The appellant claims that the court erred in denying this motion. The motion was addressed to the discretion of the court. Robinson v. Oconto, 154 Wis. 64, 142 N. W. 125.
The court below rendered a decision in writing upon this motion, which appears in the record, and from which it appears that the court very carefully considered the matter and held that the motion should not be granted. We are clear from an examination of the record that there was no abuse of discretion in denying the motion.
By the Court. — The judgment is affirmed.